Citation Nr: 1201284	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected plantar callosities of the right foot with a history of corn on the right fifth toe.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected plantar callosities of the left foot prior to June 2007 and after January 2008.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected right and left foot disabilities. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to July 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of February 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied the above claims.  In August 2008, the RO assigned a temporary total disability rating for convalescence under the provisions of 38 C.F.R. § 4.30, effective from the date of the Veteran's left foot surgery in June 2007.  In January 2008, the rating was reduced to 10 percent.  The case was previously before the Board in September 2010 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at the VA Central Office in Washington, DC, in July 2010.  A transcript of that hearing is associated with the claims file.  

In July 2011, the Veteran submitted additional evidence directly to the Board.  In a September 2011 written argument, the his representative waived consideration of that evidence by the AOJ.  The Board has considered that evidence.  See 38 C.F.R. § 20.1304 (201).  

The issue of entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral foot disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right foot disability has been manifested by no more than moderately severe symptomatology.  

2.  Prior to March 2007, the Veteran's left foot disability was manifested by no more than moderate symptomatology.

3.  From March 2007 to the present, except for the period of total disability for convalescence from June to December 2007, the Veteran's left foot disability has been manifested by severe symptoms, including limitation of motion in the great toe, pain on manipulation and use accentuated, swelling, and characteristic callosities.  

4.  Since January 2008, the Veteran's left foot disability has included a 4 x .2 cm well-healed but tender surgical scar.

5.  The evidence is at least in relative equipoise as to whether the Veteran's neurological symptoms of both feet are related to the service-connected bilateral foot disabilities.  

6.  The Veteran does not have a bilateral knee disability related to service, to include as secondary to his service-connected foot disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for plantar callosities of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2011).

2.  Prior to March 2007, the criteria for a disability rating in excess of 10 percent for plantar callosities of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2011).

3.  Since March 2007, except for the period of total disability for convalescence from June to December 2007, the criteria for a disability rating of 20 percent for plantar callosities of the left foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2011).

4.  Since January 2008, the criteria for a disability rating of 10 percent for scarring of the left foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.118, Diagnostic Code (DC) 7804 (2008).

5.  The criteria for separate evaluations for neurological manifestations in both feet of the Veteran's service-connected bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

6.  The criteria for service connection for a bilateral knee disability, to include as secondary to service-connected right and left foot disabilities, are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letters dated in December 2006 and January 2008.  Pursuant to the Board's remand instructions, complete notice was provided in September 2010, and the claims were readjudicated in a June 2011 supplemental statement of the case.  

VA has obtained service treatment records, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  In July 2010, the Veteran submitted a letter from a private physician who stated that she had treated him for his claimed knee pain.  On remand, the RO was instructed to obtain any available private treatment records not already associated with the claims file.  In September 2010, the RO asked to Veteran to identify the dates of treatment and to complete and return a release form authorizing VA to obtain those records.  The Veteran submitted a response to the request in October 2010, but did not reference or include the request for records from the private physician.  The Board finds that VA has satisfied its duty to assist the Veteran in this regard.  

The Veteran alleges that the VA examination he received in October 2010 was inadequate because the examiner was not a specialist in disabilities of the feet.  In the absence of specific allegations to the contrary, VA is entitled to presume the competence of a medical professional who conducts a VA exam.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  In this regard, the Veteran has provided no argument as to why such a specialist is needed.  The Veteran contends that the examiner did not examine him but merely reviewed the record and based his findings on a prior report.  However, the examination report includes an analysis of x-rays of the Veteran's knees that were taken on the day of the examination.  Furthermore, the Board finds that there is ample clinical evidence of record beyond the examination in question for the VA to make a decision on the claims decided herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, there is no duty to provide an additional examination or medical opinion for the claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Factual Background

The Veteran is seeking increased disability ratings for service-connected right and left foot disabilities, identified as plantar callosities.  Service connection for the left foot was granted effective from October 1991, and a 10 percent rating was assigned.  In June 2007, the Veteran underwent surgery to the left foot, and a 100 percent evaluation was assigned for convalescence under 38 C.F.R. § 4.30.  In January 2008, the rating reverted to 10 percent.  Service connection for the right foot disorder was granted effective from February 1992, and a 20 percent rating has been in effect since then.  The Veteran contends that his symptoms warrant a higher rating.  Specifically, he reports that, prior to June 2007, he had calluses on both sides of both great toes which were periodically removed by a podiatrist, leaving his toes tender.  

The Veteran was afforded a VA examination of his feet in January 2007.  It was noted that the Veteran was seen in the podiatry clinic every six months for toenail and callus trimming.  On examination, there was no pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in either foot.  The Veteran had no limitations on standing or walking, and he did not use an assistive device.  The Veteran was employed and had not lost any time from work in the past 12 months.  The examiner diagnosed residuals of right and left foot surgery in 1992, which had no significant effects on the Veteran's occupational activities.  An x-ray showed minimal degenerative change at the first metatarsal phalangeal joint (MPJ) bilaterally, with small calcaneal spurs.  There was mild deformity of the distal aspect proximal phalanx of the right fifth digit possibly from old trauma.  There was fusion at the IP joint of the first right digit, with cystic change and spurring at the first IP joint on the left.  

During a routine podiatry appointment on March 1, 2007, the Veteran was found to have painful nucleated keratoses on the medial aspect of the interphalangeal joint (IPJ) of both great toes.  The examiner suggested an exostectomy of both great toes, to which the Veteran agreed.  In May 2007, he was noted to have decreased motion in the first MPJ with loading of the joint.  

A VA treatment note dated in May 2007 indicates that the Veteran reported receiving private treatment after twisting his knee the day before.  He stated that an x-ray was negative for fracture, and he was discharged with a recommendation to procure a knee brace.  Social Security Administration (SSA) records contain a private x-ray report dated in May 2007, in which tiny marginal spurs were noted off the posterior aspect of the left patella, suggestive of mild DJD.  The joint spaces were well maintained, and there was no evidence of fracture, erosive changes, or bony destruction suggestive of osteomyelitis.  

In June 2007, the Veteran was admitted for a bunionectomy of the left great toe.  The suture site began to heal well, but in July 2007 the Veteran developed swelling, redness, and drainage at the incision site.  The Veteran continued to walk on the foot despite being repeatedly advised not to do so.  The wound was larger in August 2007 and it continued to drain.  A wound vac was applied but the incision site continued to drain, and in November 2007 the Veteran was found to have developed osteomyelitis in the first metatarsal, proximal phalanx of the left foot.  A biopsy was conducted in December 2007, and fibers and infected scar tissue were removed.  An x-ray showed flattening of the distal head of the first metatarsal and further narrowing of the joint space consistent with developing arthritic changes.  

VA outpatient treatment records reflect that, in January 2008, the Veteran complained of intermittent sharp pain in the left hallux.  Wound margins were well coapted, and there was no gaping, erythema, or edema near the lesion.  The examiner assessed chronic osteomyelitis and hallux rigidus.  

The claims file contains a March 2008 physician's assessment of the Veteran's disability for insurance purposes.  The doctor indicated that the Veteran's primary diagnosis was "severe arthritis of the L[eft] foot."  He reported that the Veteran was unable to climb, balance, stoop, kneel, crouch, or crawl and that he had reached 
maximum medical improvement.  

The Veteran was afforded a VA examination in April 2008.  He reported that he had been medically retired in December 2007 due to his left foot disability.  He stated that he was unable to stand or walk for long periods of time and he could not squat or kneel as required for his job.  He reported that he was taking pain medication daily, with poor results and with side effects including dizziness and drowsiness.  The Veteran described near-constant pain to the plantar and dorsal aspect of the left foot and the lateral aspect of the left great toe.  There was intermittent pain to the plantar and dorsal aspect of the right foot and a callus on the right great toe.  The Veteran did not describe any knee pain, and no knee disorders were noted on examination.  The Veteran's gait was antalgic.  There was a 3 cm. by .2 cm. scar on the dorsal aspect of the right great toe which was not tender, and there was also a 1 cm. by 1.5 cm callus on the medial aspect of the right toe.  There was no malalignment, pain at rest, or pain with manipulation of the right foot.  On the dorsal aspect of the left great toe, there was a 4 cm. by .2 cm. surgical scar which was well-healed but tender.  The left great toe was fused at 0 degrees at the MPJ, and the Veteran reported pain with passive motion and tenderness to palpation.  Range of motion in all other toes was normal, and there was no loss of motion with repetition.  Plantar callosities and corns were not evident on examination.  The examiner noted that the Veteran is moderately limited in his normal occupation as a water systems mechanic due to the limitations of his plantar callosities; however, he opined that the Veteran could function in sedentary employment.  

In an April 2008 addendum, the examiner noted that the left foot bunionectomy was related to the service-connected plantar callosities as the surgery was performed to remove the callosities.  

In May 2008, the Veteran was ambulating in normal shoe gear but reported continued pain in the left foot.  The wound margins were well coapted, with no gaping, erythema, or edema noted.  Range of motion in the first left MPJ was less than 5 degrees.  Hallux rigidus and severe scar tissue were noted.  The Veteran continued to complain of left foot pain in September 2008, when he was advised that he might never achieve full relief of discomfort due to the post-operative complications.  

In March 2009, the Veteran was seen with complaints of increased pain and inability to squat.  On examination, there was no change to the wound site.  Sensation was intact to sharp/dull.  The right hallux had severe dorsal medial prominence and decreased range of motion.  In April 2009, the Veteran described increased left foot pain which interfered with his sleep.  On examination, the left foot was warm and the great toe was tender to the touch.  

The claims file contains SSA records dated in April 2009, which reflect that the Veteran was determined to be disabled due to "other and unspecified arthropathies" as of June 22, 2007.  The adjudicator specifically found that the Veteran's musculoskeletal impairments do not result in any loss of function, inability to ambulate effectively, or inability to perform fine and gross movements effectively.  Furthermore, he had the functional capacity to perform a full range of sedentary work for a sustained basis for an indefinite period of time.  

The Veteran complained of knee pain in November 2009.  He denied any new injury but stated that he sometimes felt a bulge and tenderness on his right knee.  He also stated that his knee made sounds.  The examiner diagnosed arthralgias of the knees and back.  X-rays of the knees showed possible degenerative joint disease, but there were no acute problems.  During outpatient treatment in December 2009, the examiner assessed osteoarthritis based on the Veteran's history.  She noted, however, that his last x-ray showed no major abnormalities other than decreased intra-articular space.  

VA outpatient treatment records reflect that the Veteran complained of worsening left hallux pain in May and June 2010.  Motion was limited to less than 5 degrees in the first MPJ of the left foot and at the IPJ of the left hallux, and there was pain with motion.  On the right hallux, there was a severe dorsal medial prominence and limited range of motion.  The examiner assessed hallux rigidus bilaterally, with severe scar tissue in the first MPJ with limited range of motion.  

In July 2010, the Veteran submitted a letter from P.H., M.D., a private physician, which states that she had seen the Veteran in her clinic on one occasion with complaints of low back pain and bilateral knee pain.  On examination, he had crepitus with passive movement of his knees, right worse than left.  There was no midline tenderness on palpation of the spine, but the Veteran had paraspinal tenderness on the left in the lower lumbar area.  Plain films showed degenerative joint disease (DJD) in the lumbar spine and bilateral knees.  The examiner stated, "it is feasible that the foot problems and surgeries on his feet that he has experienced could have contributed to his knee and back pain."  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in October 2010.  He reported pain at the base of the toes of both feet when standing, as well as pain in the left foot when walking.  He was able to stand for up to one hour and to walk 1/4 mile, and he did not use any assistive devices.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing bilaterally, and there was no tenderness of the right foot.  There was no evidence of malunion or nonunion of the metatarsal bones bilaterally.  The examiner noted a .5 cm. callus on the medial base of the right great toe and a well-healed, nontender surgical scar across the proximal IP joint.  The examiner described the Veteran's gait as normal.  The examiner diagnosed bilateral pes planus with multiple callosities, although he stated that at present there was only one small callus on the right medial foot proximal to the great toe.  He stated that there was a single scar of the left foot which was 3 cm. by .05 cm., well-healed, nontender, and hardly visible and caused no pain or disability.  The examiner stated that the effects of the Veteran's disabilities on his daily activities would be mild with regard to chores and shopping but severe with regard to exercise; otherwise, no effects were noted.  He opined that, although the Veteran could not continue his employment at the water department, he would be able to work at a sedentary, less physical job.  

The examiner also reviewed the claims file and noted that the Veteran had no history of knee complaints or diagnoses.  The Veteran complained that his knees "ache at times."  On examination, there was no evidence of deformity, giving way, instability, pain, stiffness, weakness, incoordination, or limited motion.  There were no episodes of locking, dislocation, or subluxation, and there were no symptoms of inflammation.  There were no constitutional symptoms of arthritis.  The Veteran had no limitations of standing or walking related to his knees.  Range of motion was from 0 to 130 degrees bilaterally, with no evidence of pain and no loss of motion with repetition.  X-rays were normal, with well-preserved joint spaces, intact bones, and no signs of effusion.  The examiner found no evidence of disability in the knees bilaterally.  

VA outpatient treatment records dated between July 2010 and June 2011 reflect that the Veteran reported bilateral knee pain in July 2010.  There was crepitation bilaterally, right greater than left, and the left knee was tender to palpation over the medial joint line.  The Veteran's gait was abnormal in that he walked with a limp.  The examiner reported that he could not say that the current problems were due to the Veteran's foot problems, although it was possible that they had contributed.  

Between November 2010 and July 2011, the Veteran exhibited painful motion limited to less than 5 degrees in the first MPJ of the left foot and at the IPJ of the left hallux.  The examiner assessed hallux rigidus bilaterally, with severe scar tissue in the first MPJ and limited range of motion.  

In January 2011, the Veteran complained of low back pain, but also had pain in his feet.  The examiner reviewed an MRI study and noted the Veteran had undergone surgery on his left foot.  The examiner's impression was that the Veteran had facet joint arthropathy in the lumbar spine, but no radiation of pain to suggest radiculopathy.  The examiner concluded "I am not sure all of this pain in the feet is related to the back."  

In February 2011, the Veteran was seen for a physical therapy consultation to decrease low back pain.  The physical assessment noted protective sensation for light touch is impaired for both feet.  

In July 2011, the Veteran presented with complaints of severe pain in the right and left hallux.  On examination, the examiner noted limited range of motion of the left great toe, with pain.  There was severe dorsal medial prominence and decreased range of motion for both left and right hallux.  The assessment included hallux rigidus, bilateral, with neurological deficits and a separate finding of sciatica with lumbar pain.   

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's foot disabilities are separately rated under 38 C.F.R. § 4.71a, DC 5284, other foot injuries.  Under DC 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is permitted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  The terms "moderate," "moderately severe," and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates 30 percent ratings for unilateral foot disorders where there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, or where there is pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation.  See 38 C.F.R. § 4.71a, DCs 5276-5284.  

The right foot is currently rated 20 percent disabling.  The record does not indicate that the Veteran's right foot disability approximates the degree of severity contemplated by a 30 percent rating.  Rather, the evidence reflects that, throughout the rating period, the Veteran's right foot disability has been manifested by minimal degenerative changes of the first MPJ, mild deformity of the distal aspect of the proximal phalanx of the right fifth digit, a callus on the medial aspect of the right great toe, and limited motion.  The Veteran has reported only intermittent pain in the right foot, and there is no evidence of malalignment or nonunion of the metatarsal bones, pain at rest, or pain with manipulation.  Thus, applying the rating criteria to the foregoing evidence, the Board finds that a disability rating in excess of the currently assigned 20 percent is not warranted for the Veteran's right foot disability.  

With the exception of the period during which a temporary total rating was in effect, the Veteran's left foot disability has been rated 10 percent for moderate disability under DC 5284.  The overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendon Achilles with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  Twenty percent ratings are contemplated where there is claw foot with all toes tending to dorsiflexion, or where there is objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DCs 5276-5284.  

Applying the rating criteria to the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left foot disability prior to March 2007.  At that time, the Veteran did not report any pain associated with his left foot disability, and he had no limitations on standing or walking.  Although there was cystic change and spurring at the first IP joint, there was no evidence of swelling, heat, redness, weakness, or lack of endurance, and the left foot disability did not have any significant effects on the Veteran's occupational activities.  This level of impairment represents no more than moderate disability consistent with a 10 percent rating.  

The record reflects, however, that the Veteran's left foot disability increased in severity in March 2007, when he was found to have painful nucleated keratosis and limited motion in the left great toe, at which point the examiner recommended exostectomy to relieve his pain and provide normal function.  Given that the Veteran's symptomatology was so severe as to warrant surgery, the Board finds that his level of disability at that time was moderately severe.  Accordingly, from March 1, 2007, the date of the VA treatment record, the Board finds that a 20 percent rating is warranted for the Veteran's left foot disability.  

Following the convalescence period, the Veteran continued to experience pain in the left hallux.  In April 2008, he described his pain as "near constant," and reported that he was taking pain medication on a daily basis.  In addition, range of motion in the left great toe had not improved, and the Veteran continued to have pain with passive motion and tenderness with palpation.  In September 2008, he was advised that his pain might never resolve, and since that time he has consistently reported painful motion in the left foot.  Accordingly, the Board finds that the Veteran's left foot disability did not improve as anticipated following the bunionectomy of 2007, but rather continued to manifest moderately severe symptomatology.  Therefore, a continued disability rating of 20 is warranted. 

The Board finds that a disability rating in excess of 20 percent for left foot disability is not warranted at any time during the rating period on appeal.  The evidence does not reflect that he has experienced severe symptoms such as claw foot, contraction of plantar fascia with dropped forefoot, hammer toes, and marked varus deformity, marked inward displacement, or spasm of the Achilles tendon, so as to warrant a higher rating.  

The Board has specifically considered the guidance of DeLuca in order to determine whether an increased evaluation of the left foot disorder may be warranted.  While recognizing that the Veteran has subjective complaints of pain, the clinical evidence does not indicate a finding of additional functional loss due to pain, weakness, excess fatigability, or incoordination, beyond that which was objectively shown in the examinations.  The current 20 percent rating contemplates accentuated pain on use and manipulation of the foot.  Therefore, the Board holds that an evaluation in excess of 20 percent in consideration of DeLuca and applicable VA code provisions is not warranted.

As noted, the Veteran underwent surgery to his left foot in June 2007; on this basis, consideration has been given to whether a separate rating for his surgical scars is warranted.  Esteban, 6 Vet. App. at 259.  

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under DCs 7801-7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2009).  The Veteran's claim for benefits was filed prior to October 23, 2008, and the Veteran's scar was not rated under any of the applicable diagnostic codes prior to that date.  Thus, the Board need not consider the revised criteria.

The April 2008 VA examination report noted the presence of a 4 cm. by .2 cm surgical scar on the left great toe which was well-healed but tender.  The scar of the Veteran's left foot has consistently been described as well-healed.  There is no evidence of underlying soft tissue damage or frequent loss of covering of the skin.  Although the scar is tender, it has not been found to cause limitation of function.  Therefore, the Board finds that the Veteran's scar is properly rated under DC 7804, which provides a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

The Board notes that VA treatment records dated between January and July 2011 reflect that the Veteran complained of impaired strength, sensation, and reflexes in the lower extremities, and examiners have attempted to determine whether this is associated with low back pain.  In January 2011, the examining physician was "not sure all of this pain in the feet is related to the back."  In July 2011, the assessment of the Veteran's condition included two separate diagnoses; one for bilateral hallux rigidus with neurological deficits and a separate finding of sciatica.  

Thus, the Board finds that the medical evidence presents a sufficient basis upon which to award a separate evaluation of neurological impairment of both feet as a manifestation of the service-connected foot disabilities.  Esteban, 6 Vet. App. at 259.  

In summary, a disability rating in excess of 20 percent is not warranted for the Veteran's right foot disability at any time during the rating period.  Prior to March 1, 2007, a rating in excess of 10 percent for the left foot disability is not warranted.  The evidence supports a finding that the Veteran's left foot disability warrants a 20 percent rating, but no higher, from March 1, 2007 to the present, except for the period from June to December 2007, when a total disability rating for convalescence was in effect.  From January 2008 to the present, a separate 10 percent rating for scarring of the left great toe is warranted.  Separate evaluations for neuropathy of both feet are warranted.  

Extraschedular Ratings

The Veteran testified that he accepted medical retirement from his employment in December 2007 because he was unable to perform the duties of his job, which included climbing and extensive walking, due to his service-connected foot disabilities.  These contentions raise the matter of whether referral for extraschedular ratings is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

In this instance, the Veteran contends that his occupational activities are limited by his inability to flex his toes, squat, or kneel due to pain caused by his left foot disability.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent medical evidence of record shows that that aspect of the Veteran's foot disabilities which are on appeal is primarily manifested by pain, tenderness and limited motion.  The applicable diagnostic codes used to rate his disability provide for ratings based on marked deformity and pain with manipulation and use of the joint.  See Diagnostic Codes 5276-5284.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Service Connection Claims

The Veteran is seeking service connection for a bilateral knee disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran does not contend, and the evidence does not show, that he sustained a knee disability in service.  Rather, he asserts that he has a bilateral knee disability arising from his service-connected foot disorders.  Specifically, he testified that he walks with a limp because of his foot disorders and that this abnormal gait causes pain and instability in his knees.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the non-service-connected disability for which service connection is sought.  38 C.F.R. § 3.310.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for a bilateral knee disability is not warranted.  It is not clear from the evidence that the Veteran has a knee disability.  The VA examiner found no evidence of disability in October 2010, as the x-rays at that time were normal.  Other providers have qualified their findings with terms such as "tiny," "minimal," and "possible," and the clinical evidence shows that the Veteran has full range of motion in his knees bilaterally.  

Assuming, without deciding, that the Veteran does have DJD of the knees bilaterally, service connection must nonetheless be denied because there is no competent evidence positively associating the condition with his service-connected knee disabilities.  The VA examiner of October 2010 found no evidence of disability, and the VA examiner of July 2010 was unable to determine that the Veteran's knee complaints were caused by his foot problems, although it was "possible that they had contributed."  Similarly, the Veteran's private physician opined only that "it is feasible that the foot problems and surgeries on his feet that he has experienced could have contributed to his knee and back pain."  The examiners' conclusions that it is "possible" or "feasible" that the Veteran's symptoms "could" be caused by his in-service injury renders those opinion tentative, as such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also imply "may not" and are speculative).  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert, 5 Vet. App. at 33.  The Board accordingly affords this opinion little weight in assessing the etiology of the Veteran's disability.

In summary, there is no competent evidence positively associating the Veteran's claimed bilateral knee disability with any incident of his service, to include his service-connected foot disabilities.  Accordingly, the criteria for service connection are not met, and the claim must be denied.  


ORDER

A disability rating in excess of 20 percent for service-connected plantar callosities of the right foot with a history of corn on the right fifth toe is denied.  

Prior to March 1, 2007, a disability rating in excess of 10 percent for service-connected plantar callosities of the left foot is denied.

From March 1, 2007 to the present, a disability rating of 20 percent for service-connected plantar callosities of the left foot is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From January 2008, a disability rating of 10 percent for scarring of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to separate disability evaluations for neurological manifestations in both feet due to service-connected disabilities of both feet is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for a bilateral knee disability, to include as secondary to service-connected right and left foot disabilities, is denied.


REMAND

The Veteran is seeking a total disability rating due to individual unemployability.  He reports that he was most recently employed as a water system mechanic by city government until June 2007, and he was medically retired in December 2007 because of his service-connected foot disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Pursuant the Board's determination regarding the Veteran's evaluation for his service-connected bilateral foot disabilities, the rating for the left foot has been increased to 20 percent, effective from March 1, 2007.  The Board has also determined that and a separate 10 percent rating has been assigned for a scar separate ratings are warranted for neurological manifestations affecting both feet.  The Veteran's combined disability rating has yet to be determined.  

A TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  As service connection has been awarded for additional disabilities, the Board finds that another examination is warranted.  Thus, the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.
 
Accordingly, the case is REMANDED for the following actions:

1.  After assigning separate ratings for the now service-connected neurological manifestations of both feet as due to the service-connected foot disabilities, the appellant should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities (plantar callosities, right foot, evaluated as 20 percent disabling; plantar callosities, left foot, 20 percent; scar, left foot, 10 percent; neurological manifestations of both feet as related to service-connected bilateral plantar callosities) on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached. 

2.  After the development requested above has been completed to the extent possible, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


